          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 1 of 21



                         IN  THE  UNITED  STATES  DISTRICT  COURT  
                            FOR  THE  DISTRICT  OF  NEW  MEXICO    
  

UNITED  STATES  OF  AMERICA,                                    
                                                                
           Plaintiff,                                                          
                                                                                         
     vs.                                                                     No:  18-­‐‑CR-­‐‑2429-­‐‑WJ  
                          
                                                                
DARREN  BENALLY,                                                
                                                                
           Defendant.                                           
                                              
                DEFENDANT’S    OBJECTIONS  TO  THE  PRESENTENCE    
                     INVESTIGATION  REPORT  (DOC.  218)    
                                                   
        COMES  NOW,  Darren  Benally,  by  and  through  his  attorney  of  record,  Amy  

Sirignano,  of  the  Law  Office  of  Amy  Sirignano,  PC,  and  makes  the  following  objections  

to  the  Presentence  Report  (“PSR”)  (Doc.  218).  

                                              OBJECTIONS  

        PSR  First  Page.    Ms.  Ann  McCollum  is  no  longer  co-­‐‑counsel  for  Mr.  Benally.  

        PSR  ¶  1.  The  PSR  should  notate  that  initially,  the  government  filed  a  Criminal  

Complaint  (Doc.  1,  18-­‐‑MJ-­‐‑1097)  for  Second-­‐‑Degree  Murder  in  Indian  Country  on  April  

5,  2018.  An  Indictment  also  charging  Second  Degree  Murder  in  Indian  Country  (Doc.  

26)  was  filed  on  July  27,  2018.      Mr.  Benally’s  case  proceeded  to  trial  from  Monday,  June  

24,  2019  through  Friday  June  29,  2019,  (Docs.  196,  200,  201,  202,  203,  204,  205).    The  jury  

deadlocked  and  could  not  come  to  a  unanimous  verdict  on  Second  Degree  Murder  and  



                                                        1  
           Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 2 of 21



the  lesser  included  offenses  of  Voluntary  Manslaughter  and  Involuntary  Manslaughter    

(Doc.  197).    Post-­‐‑trial,  on  July  22,  2019,  the  parties  agreed  to  a  plea  agreement  and  a  1-­‐‑

count  Information  to  Involuntary  Manslaughter  (Docs.  211,  212,  213,  214,  215).  

        PSR  ¶  6.    Please  see  paragraph  17  of  the  Plea  Agreement  (Doc.  214),  which  

accurately  reflects  what  appellate  rights  were  waived  by  Mr.  Benally.  

        PSR  ¶  8.    Mr.  Benally  did  very  well  with  completing  his  mental  health  

assessment  and  individual  counseling.    Mr.  Benally  was  in  compliance  with  the  rules  of  

the  La  Pasada  Halfway  House  from  April  9,  2018  –  through  late  September  2018.    On  or  

about  October  25,  2018,  Mr.  Benally  came  to  Counsel’s  Office  because  he  wanted  to  

report  to  his  attorney  that  he  was  being  treated  unfairly  at  the  La  Pasada  Halfway  

House  by  other  inmates,  staff  and  his  counselor.      

        During  the  seven  (7)  months  he  resided  at  the  halfway  house,  in  addition  to  the  

mandatory  counseling  (and  other  Court-­‐‑imposed  conditions  of  release)  he  was  

working,  and  riding  his  bicycle  to  get  to  work.      

        Mr.  Benally  has  never  was  in  a  custodial  setting  and  may  have  been  treated  

differently  than  other  defendants  at  the  Halfway  House.    Because  he  did  not  have  

another  third-­‐‑party  custodian,  and  U.S.  Probation  would  not  allow  him  to  return  to  his  

homestead  on  the  Navajo  Reservation,  he  was  ordered  detained  on  October  31,  2018.    

Mr  Benally  has  approximately  371  days  in  custody  (through  October  21,  2019).    




                                                         2  
            Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 3 of 21



          PSR  ¶¶  9-­‐‑20.    The  U.S.  Probation  Officer  should  not  use  the  hearsay  investigative  

reports  prepared  solely  by  the  government  (Navajo  Police  Department,  the  Federal  

Bureau  of  Investigation,  and  the  Office  of  the  Medical  Examiner,  from  the  United  States’  

Attorney’s  Office  files)  as  the  Offense  Conduct.    There  was  a  trial  in  this  matter,  and  that  

testimony  was  given  under  oath,  by  all  the  witnesses.    The  government’s  and  law  

enforcement  reports  are  clearly  biased  towards  their  failed  second-­‐‑degree  murder  case.  

          The  complete  and  fair  facts  of  the  events  from  March  27,  2018,  should  be  derived  

from  the  5-­‐‑day  trial  transcripts  (Docs.  200,  201,  202,  203,  204,  205).  

          The  defense  objects  to  the  government-­‐‑slanted  and  unfair  description  of  the  

Offense  Conduct  in  its  entirely,  paragraphs  9-­‐‑20.    This  clearly  a  self-­‐‑defense  case,  

despite  U.S.  Probation’s  complete  failure  to  mention  self-­‐‑defense.  

          PSR  ¶  10.    N.T.,  the  decedent  is  a  relative  of  Mr.  Benally.    This  is  a  tragic  case  

where  the  government  sought  prosecution  of  Mr.  Benally  despite  the  overwhelming  

evidence  that  N.T.  started  the  fight  with  Mr.  Benally  (Bates  USA  v.  Darren  Benally  

000319),  that  N.T.  was  a  chronic  alcoholic  who  didn’t  work,  (see  Exhibit  EE,  12/31/12  

emergency  room  report  where  N.T.’s  blood  was  497  mg/dl),  and  who  used  to  start  

fights  with  Mr.  Benally  and  other  family  members  (Bates  USA  v.  Darren  Benally  

000321-­‐‑323).      

          Mr.  Benally  strenuously  objects  to  U.S.  Probation’s  unsupported  conclusory  

statement  that  “N.T.’s  death  was  caused  by  the  defendant.”    PSR  ¶  10.    N.T.’s  ultimate  



                                                          3  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 4 of 21



cause  of  death  is  disputed  by  the  parties  (Doc.  205,  Trial  Transcript  06/25/2019,  pages  

335-­‐‑345).    While  the  Office  of  the  Medical  Examiner’s  (OMI)  Report  found  that  the  cause  

and  manner  of  death  as  blunt  force  trauma,  and  homicide,  respectively,  the  testimony  

elicited  at  trial,  by  the  government  from  Dr.  Lauren  Dvorsak,  was  not  as  exacting  as  to  

specific  “cause  of  death”  as  the  government  and  U.S.  Probation  would  like  it  to  be:    

                Q.  (By  AUSA  Spindle)  Did  you  notice  anything  strange  about  the  
                decedent'ʹs  heart?  
                A.  (By  Dr.  Lauren  Dvorsak)  So,  he  had  a  lot  of  natural  disease  in  his  
                heart.   He   had   what   are   called   coronary   artery   atheromas,   or  
                atherosclerosis,   or   hardening   and   narrowing   of   the   arteries   that  
                supply  the  heart.  Most  significantly  was  his  left  anterior  descending  
                or   the   front   of   the   heart.   That   particular   artery   was   critically  
                stenosed  at  75%.  
                Q.  Is  that  unusual?  
                A.  That'ʹs  indicative  of  advanced  heart  disease.  
                Q.  So  is  it  unusual  in  someone  that  is  the  decedent'ʹs  age?  
                A.  It'ʹs  advanced  disease  for  somebody  in  their  fifties  to  sixties,  yes.  
                Q.  Do  you  think  it  would  have  caused  his  death  alone?  
                A.  No,  I  don'ʹt  think  alone.  It  didn'ʹt  necessarily  cause  his  death  in  
                this  case,  because  he  was  obviously  up  and  walking  around  based  
                on   the   history   that   was   provided.   So   alone,   no,   I   don'ʹt   think   it  
                caused  his  death.  
                Q.   Did   you   receive   any   toxicology   reports   back   regarding   any  
                alcohol  in  the  decedent'ʹs  blood?  
                A.  Yes.  
                Q.  And  did  the  decedent  have  any  alcohol  in  his  blood?  
                A.  Yes.  
                Q.  And  what  does  that  indicate  to  you?  
                A.   So,   the   decedent,   the   toxicology   reports   indicated   that   inhis  
                blood  at  the  time  of  his  death,  his  blood  alcohol  concentration  was  
                approximately   three   times   that   of   the   legal   driving   limit   almost,  
                nearly.  So  he  was  intoxicated.  What  that  means  for  him,  I  can'ʹt  say  
                exactly,   because   different   people   have   different   tolerances,   and  
                especially   if   he   had   been   a   chronic   alcoholic,   he   could   have  
                developed   a   tolerance   to   the   effects   of   alcohol.   But   in   that   same  
                range,   typically   you'ʹre   getting   some   decreased   consciousness,   a  




                                                            4  
               Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 5 of 21



                      little  slurring,  a  little  impaired  coordination,  those  sorts  of  things,  
                      typically.  
                      Q.   The   decedent'ʹs   heart   issues   and   intoxication   at   the   time   of   his  
                      death,  did  you  note  those  as  any  sort  of  contributory  
                      cause?  
                      A.  Yes,  I  think  both  of  those  contributed  to  his  death.  
  
(Doc.  205,  Trial  Transcript  6/25/19,  pages  334-­‐‑335).    Both  N.T.’s  heard  issues  and  

intoxication  at  the  time  of  the  fight  contributed  to  N.T.’s  own  demise.  Id.      Dr.  Dvorsak  

also  explained  post-­‐‑concussive  apnea.    (Doc.  205,  Trial  Transcript  6/25/19,  pages  336-­‐‑

337).      

              Furthermore,  at  trial,  Dr.  Dvorsak  explained  to  defense  counsel  and  the  jury:  

                      Q.  (By  Ms.  Sirignano)  And  you  and  your  staff  did  a  CAT  scan  
                      of  the  body  prior  to  
                      external  and  internal  examination?  
                      A.  (By  Dr.  Dvorsak)  Correct.  
                      Q.  And  in  the  CAT  scan,  there  was  no  physical  injury  to  the  
                      brain  or  no  real  skull  fracture;  isn'ʹt  that  true?  
                      A.  There'ʹs  only  skull  fractures  in  the  sense  of  facial  bones.  
                      So  that'ʹs  in  the  head.  But  the  calvaria,  the  top  part  of  the  
                      head,  and  the  base  of  the  skull,  the  portion  that  your  brain  
                      sits  on,  there  were  no  fractures  there.  Additionally,  there  
                      was  no  evidence  of  bleeding  in  or  around  the  brain.  The  only  
                      evidence  of  injury,  say,  to  the  brain,  itself,  was  that  
                      cerebral  edema.  
                      Q.  And  that'ʹs  brain  swelling?  
                      A.  Yes.  
                      Q.  And  you  testified  that  cerebral  edema,  or  brain  swelling,  
                      can  be  from  lack  of  oxygen;  correct?  
                      A.  Yes.  
                      Q.  And  you  testified  that  he  stopped  breathing;  isn'ʹt  that  
                      true?  
                      A.  Yes.  It'ʹs  most  likely  the  mechanism.  
                      Q.  When  you  say  it'ʹs  the  most  likely  mechanism,  you  found  
                      that  the  significant  contributory  factors  of  acute  ethanol  or  


                                                                  5  
           Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 6 of 21



                 alcohol   intoxication   and   cardiovascular   disease   was   present  
                 in  
                 [N.T.];  isn'ʹt  that  true?  
                 A.  Yes.  
                 Q.  And  so  can  alcohol  make  the  brain  more  susceptible  to  
                 fatal  injury?  
                 A.  Yes.  So,  when  combined  with  blunt  trauma,  even  if  there  
                 is  no  necessarily  acutely  lethal  injury  inside  the  head,  that  
                 concussion  can  cause  that  post-­‐‑concussive  apnea,  or  stopping  
                 breathing.  But  that'ʹs  more  likely  to  occur  when  you  also  have  
                 what'ʹs   called   a   central   nervous   depressant   on   board,   and  
                 that'ʹs  
                 what  alcohol  is.  It  functions  to  essentially  depress  the  brain  
                 centers  that  control  breathing  and  it  makes  it  more  likely  for  
                 somebody  to  stop  breathing  especially  after  blunt  trauma.  
                 Q.  A  concussion  would  not  normally  lead  to  someone'ʹs  death  
                 except  in  the  presence  of  this  amount  of  alcohol?  
                 A.  Not  typically.  I  mean,  there'ʹs  a  wide  spectrum  of  
                 concussive  injuries  that  can  involve  no  loss  of  consciousness  
                 to  some  loss  of  conscious.  There  is  rare  reports  in  the  
                 literature  that  concussion  alone  can  potentially  be  lethal.  
                 But  in  this  case,  I  do  believe  the  alcohol  played  a  significant  
                 role.  
                 Q.  Typically  a  brain  recovers  from  a  concussion;  isn'ʹt  that  
                 true?  
                 A.  Most  often,  yes.  But,  again,  concussions  aren'ʹt  typically  
                 lethal.  
                 Q.  So  your  testimony  today  is  that  [N.T.’s]  brain  didn'ʹt  
                 recover,  and  the  significant  contributory  factor  was  the  
                 alcohol?  
                 A.  Correct.  

(Doc.  205,  Trial  Transcript  6/25/19,  pages  343-­‐‑345).  

        The  significant  contributory  factor  of  N.T.s  death  was  his  own  voluntary  intoxication.    

Dr.  Dvorak  opined,  “the  mechanism”  of  his  death,  was  that  N.T.  stopped  breathing.    

(Doc.  205,  Trial  Transcript  6/25/19,  pages  344,  lines  10-­‐‑12.      



                                                         6  
            Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 7 of 21



          There  was  no  bleeding  around  the  brain,  no  cranial  fractures  from  the  fight.  (Id.,  

Doc.  205,  Trial  Transcript  6/25/19,  page  343,  lines  23-­‐‑25;  page  344,  lines  1-­‐‑4).  

          PSR  ¶  12.    Deano  Benally  testified  at  trial.    His  sworn  testimony  should  be  the  

evidence  in  the  PSR  regarding  what  transpired  that  evening.    He  was  the  first  witness  to  

the  scene.  (Doc.  204,  Trial  Transcript  06/24/2019,  page  187).  

          PSR  ¶  13.    The  FBI  and  Navajo  Nation  Police  did  not  speak  to  Mr.  Benally  in  his  

native  language,  Navajo.    There  is  an  entire  transcript  of  the  October  15,  2018  hearing  on  

Mr.  Benally’s  Motion  to  Suppress  regarding  what  happened  during  the  defendant’s  

questioning  by  law  enforcement.  (Doc.  62,  Transcript  of  October  15,  2018  hearing).    

Paragraph  13  is  absolutely  inconsistent  with  the  witness’  testimony.    Id.    

          PSR  ¶  20.    Probation’s  summary  paragraph  is  also  inconsistent  with  the  pretrial  

and  trial  testimony.    See  Mr.  Benally’s  entire  post-­‐‑arrest  statements  to  law  enforcement  

officers.    (Doc.  38,  Exhibit  1a).    

          N.T.  was  not  taken  to  the  ground  by  Mr.  Benally.  (Doc.  104,  Government’s  Trial  

Exhibit  18,    and  demonstrative  transcript  attached  hereto,  p.  80,  lines  17-­‐‑21)(“Q:  When  

he  fell  down,  do  you  remember  if  he  went  face  first,  or  did  he  go  backward?  Do  you  

remember?  A:  um,  yeah,  sort  of  kind  of,  like  sideways.”)  

          Mr.  Benally  didn’t  estimate  that  it  was  over  twenty  [hits/punches].    (Doc.  104,  

Government’s  Trial  Exhibit  18  and  demonstrative  transcript  attached  hereto,  page  84,  

lines  2-­‐‑25;  page  85,  line  1-­‐‑15).  



                                                         7  
           Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 8 of 21



         This  “over  twenty  [hits  punches]”is  a  fiction  that  the  FBI  Special  Agent  created  

when  he  continuously  asked  Mr.  Benally  leading  questions  in  his  non-­‐‑native  language.    

(Doc.  104,  Government’s  Trial  Exhibits  18  demonstrative  transcript  attached  hereto,  

page  84,  lines  19-­‐‑23)(“  Q:  More  than  10  [hits],  more  than  20?  A:  Yeah.  Q:  Okay.  A:  I  

don’t  know.    I  got  tired  of  it.    I  just  –“);  Doc.  38,  Exhibit  1a.    A  more-­‐‑accurate  review  of  

Mr.  Benally’s  post-­‐‑arrest  statement  to  law  enforcement  (Doc.  38,  Exhibit  1a),  clearly  

provides  that  Mr.  Benally  stated  that  he  did  not  know  how  many  times  he  hit  N.T.      –  

especially  after  he  was  lead  by  the  Special  Agent  to  agree  with  him  throughout  the  entire  

post-­‐‑arrest  statement.    

         The  record  is  absolutely  replete  of  evidence  that  “Mr.  Benally  used  his  “full  force  

to  strike  N.T.”  and  “did  not  stop  until  N.T.  stopped  moving.”    The  evidence  showed  

that  Mr.  Benally  used  sufficient  force  to  defend  himself,  and  that  “when  he  stopped  

[punching],  I  stopped.”  (Doc.  104,  Government’s  Trial  Exhibits  18,  and  demonstrative  

transcript,  page  85,  lines  2-­‐‑15);  Bates  USA  v.  Darren  Benally  000376).        

         N.T.  was  already  deceased  when  emergency  personnel  arrived  on  the  scene.    (See  

generally,  Doc.  204,  page  212  –  228,  trial  testimony  of  Doreen  Williams).  

         U.S.  Probation  did  not  discuss  that  Mr.  Benally  was  acting  in  self-­‐‑defense,  which  

is  absolutely  improper.  The  government  moved  to  exclude  the  defense  of  self-­‐‑defense  

(Doc.  37,  page  3),  but  it  was  denied  (Docs.  156,  166,  192,  193,  page  13,  Jury  Instruction  

No.  10).    During  the  pretrial  hearing  the  Court  conducted  a  review  of  the  pre-­‐‑trial  



                                                          8  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 9 of 21



evidence  and  concluded  that  it  supported  a  self-­‐‑defense  jury  instruction.    (See  generally,  

Doc.  176,  Pretrial  Conference  Transcript  06/18/2019,  pages  8  –  13,  ).  

                 By   Ms.   Sirignano:   First   of   all,   alcoholism   by   the   victim  
                 decedent  
                 played  a  major  part  in  this  instance.  He  was  .27  or  .29  
                 postmortem.  So  we  have  a  right  to  present  evidence  regarding  
                 my  client'ʹs  mens  rea,  and  at  the  time  this  event  happened,  he  
                 knew  that  when  the  defendant  -­‐‑-­‐‑  excuse  me;  when  the  victim,  
                 the  
                 decedent,  was  drunk,  he  was  violent,  and  he  swung  out  and  
                 lashed  at  not  only  him,  he  carried  a  knife,  he  also  did  this  
                 with  other  members  of  the  community.  It  goes  directly  to  our  
                 defense  of  self-­‐‑defense.  And  the  Defendant  had  knowledge  of  
                 that,  and  the  whole  community  had  knowledge  of  that.  

(Doc.  176,  Pretrial  Conference  Transcript  06/18/2019,  pages  8,  lines  4-­‐‑13).s  

        PSR  ¶  21.    Defendant’s  version  is  contained  in  our  Objections  to  the  PSR,  the  

defendant’s  Sentencing  Memorandum,  and  in  the  defendant’s  Acceptance  of  

Responsibility  Statement,  not  just  the  facts  of  the  Plea  Agreement  (Doc.  214).      

        PSR  ¶  23.    The  death  of  N.T.  affected  his  entire  family,  including  the  Benally  

family  who  lived  next  to  N.T.  for  decades.    This  victim  impact  statement  devalues  the  

entire  family,  as  it  is  very  one-­‐‑sided.      No  one  from  the  Benally  family  was  interviewed  

for  their  victim  impact  statement.    N.T.  was  related  to  Darrell  Benally,  Deano  Benally,  

and  others,  whose  victim  impact  interviews  were  not  sought.  

        Moreover,  defense  Counsel  was  not  provided  a  copy  of  the  family  statements  by  

C.T.  and  T.T.    Very  respectfully,  Counsel  requests  reports  and/or  notes  of  interviews  

with  C.T.  and  T.T.  forthwith.      


                                                      9  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 10 of 21



         Throughout  the  duration  of  the  case,  T.T.  has  been  known  to  have  been  very  

emotional  and  caused  additional  distress  (involving  the  Navajo  Nation  Police)  the  night  

of  N.T.’s  death.    (Doc.  176,  Pretrial  Conference  Transcript  06/18/2019,  pages  129-­‐‑132).    

         Additionally,  police  officer  Lojan  Dennison  notated  in  her  reports  that  T.T.  was  

“hysterical”  (Bates  USA  v.  Darren  Benally  016).    

         During  Mr.  Benally’s  trial,  the  CSO’s  were  aware  of  the  family  dynamics  and  

during  every  courtroom  break,  they  kept  the  families  apart.    The  aggressive  nature  of  

T.T.  and  her  family  provoked  the  daily  trial  stress  for  everyone.      

         At  sentencing,  one  of  Mr.  Benally’s  family  members  will  testify,  that  prior  to  trial,  

T.T.  and  her  family  created  a  scene  at  N.T.’s  funeral.    During  trial,  T.T.  and  her  family  

sneered  at  them,  were  aggressive  towards  them,  and  spoke  badly  to  them  (mostly  in  

Navajo  so  the  CSOs  and  others  did  not  know  what  they  were  saying),  specifically,  to  

Mr.  Darrell  Benally,  Kathleen  Benally,  Deano  Benally,  and  Doreen  Williams.    The  

aforementioned  Benally’s  are  also  direct  victims  in  this  unfortunate  incident,  and  under  

the  law,  should  be  treated  accordingly.    

         T.T.’s  extremely  limited  rebuttal  testimony  at  trial  (Doc.  205,  Trial  Transcript  

06/25/2019,  pages  438-­‐‑439)  did  not  provide  any  evidence,  other  than  she  was  related  to  

N.T.  and  she  saw  him  the  Friday  before  he  died  and  he  had  no  visible  injuries.    Id.    T.T.  

has  been  trying  to  get  a  platform  for  her  complaints  for  many,  many  months,  and  her  

veracity  is  questionable.        



                                                      10  
         Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 11 of 21



        For  example  T.T.  created  the  wedge  between  the  families  –  running  into  the  

Benally  house  looking  for  Darren  the  night  he  was  arrested  and  being  absolutely  chaotic  

and  unpredictable  since  her  Uncle’s  death.    (Bates  USA  v.  Darren  Benally  016).    

        T.T.  was  a  subject  to  a  defense  objection  (Doc.  147)  so  her  emotional  testimony  

would  not  sway  the  jury  –  she  had  no  first-­‐‑hand  knowledge  of  the  incident.  (Docs.  171,  

187).    The  Court  ruled  she  did  not  have  first-­‐‑hand  knowledge  of  the  incident,  her  

testimony  would  be  cumulative,  and  irrelevant.  

        Ironically,  Counsel  was  contacted  by  Ms.  Carol  Smith  on  October  8,  2019.    She  

advised  that  N.T.’s  mother,  R.T.  passed  away.    N.T.’s  mother’s  family  would  like  the  

Benally  family  to  attend  the  services  and  functions  for  R.T.    Neither  the  defendant,  or  

his  entire  family  are  responsible  for  the  “wedge”  that  exists  among  family  members.  

        PSR  ¶  24-­‐‑28.    It  is  curious  why  T.T.  spoke  of  Mr.  Benally  getting  a  time-­‐‑served  

sentence,  and  her  opinion  that,  Mr.  Benally,  “can  do  whatever  he  wants  with  minimal  

consequences.”    PSR  ¶  27.    The  U.S.  Probation  Officer  did  not  write  about  whether  he  

spoke  to  T.T  about  N.T.’s  chronic  alcoholism,  whether  he  worked  a  gainful  

employment,  how  many  years’  he  hadn’t  worked  because  he  was  an  alcholic,  whether  

N.T.  really  took  care  of  his  mother  (disputed  by  other  family  members),  and  whether  the  

decedent  was  a  “kind-­‐‑hearted”  man  who  helped  everyone,  and  had  many  friends.    The  

evidence  has  shown,  and  will  show  at  sentencing  that  T.T.’s  version  of  the  facts  are  her  

bias  version  and  not  based  on  the  facts.    



                                                      11  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 12 of 21



         In  paragraph  27,  Counsel  for  Mr.  Benally  strenuously  contests  that  Mr.  Benally  

“chose  to  engage  with  N.T.”    T.T.  was  not  there  when  N.T.  walked  from  his  house  to  the  

Benally  property,  and  trespassed  on  the  Benally  property  to  intentionally  pick  a  fight  

with  Mr.  Benally.    (Bates  USA  v.  Darren  Benally  016,  316-­‐‑321).  T.T.  was  not  there  when  

N.T.  started  cussing  at  Mr.  Benally  Id.  T.T.  was  not  there  when  N.T.  first  swung  at  Mr.  

Benally.    Id.  T.T.  was  not  there  to  see  N.T.  so  intoxicated,  and  that  his  brain  chose  to  stop  

breathing.  (Doc.  205,  pages  343-­‐‑345).  Mr.  Benally  did  NOT  chose  to  engage  with  N.T.    –  

rather,  he  had  no  choice.    See  Government  Trial  Exhibits  18,  demonstrative  exhibit,  page  

79,  lines  16-­‐‑19).    N.T.  started  the  fight  with  him.  Id.      

         These  facts  were  proven  at  trial.  (See  Government  Trial  Exhibits  18,  19,  

demonstrative  transcripts  attached  hereto).  Mr.  Benally  only  reacted  to  N.T.’s  first  

aggressive  behavior.  Id.  Mr.  Benally  “he  stopped  [fighting]  and  then  I  stopped.”    See  

Government  Trial  Exhibit  18,  demonstrative  transcript,  page  85,  lines  10-­‐‑15,  attached  

hereto).  

         PSR  ¶  28.      Counsel  for  Mr.  Benally  acknowledges  that  the  Mandatory  Victim’s  

Restitution  Act  applies  in  this  case.    18  U.S.C.  Section  3663A.    However,  many  of  the  

alleged  expenses  claimed  by  the  decedent’s  family  do  not  fall  within  the  mandatory  

restitution  category.    Counsel  for  Mr.  Benally  respectfully  requests  a  copy  of  all  receipts  

that  U.S.  Probation  has  collected  forthwith  for  restitution.    




                                                            12  
         Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 13 of 21



        Counsel  for  Mr.  Benally  objects  to  any  restitution  that  does  not  directly  relate  to  

N.T.’s  burial  and  interment.    The  Mandatory  Victim’s  Restitution  Act  does  not  cover  

discretionary  family  expenses.    See  18  U.S.C.S.  §  3663A.      

        Counsel  very  respectfully  objects  to  the  following  expenses  listed  in  paragraph  

28  for  Funeral/cutlery  $5.33;  Funeral/attire  $6.00;  Funeral/food  $48.78;  Funeral/flowers  

$105.29;  Funeral/sewing  $2.13;  Fuel/court  (multiple  dates  from  April  9,  2019  through  

October  21,  2019)  $1,055.60;  (by  whom  and  why)  and  Lost  wages/court  $470.00  (by  

whom  and  why)  for  a  total  restitution  amount  of  $2,723.42.    Counsel  for  the  defense  

demands  receipts  of  these  alleged  expenses  and  need  to  question  everything  other  than  

the  funeral  costs.  

        U.S.  Probation  Officer  Jason  A.  Hunt  spoke  to  multiple  members  of  the  Benally  

family  and  conducted  a  home  visit  of  their  homestead  post-­‐‑plea  hearing.    Remarkably,  

and  regrettably,  his  PSR  to  the  Court  reflect  only  his  interviews  with  other  family  

members.    

        PSR  ¶¶  31-­‐‑40.      Counsel  for  Mr.  Benally  very  respectfully  objects  to  the  offense  

level  computation  in  paragraphs  30-­‐‑40.     

        Throughout  this  process,  Counsel  and  U.S.  Probation  spoke  in-­‐‑person,  

telephonically,  and  via  email  about  Mr.  Benally’s  conduct.    Mr.  Hunt’s  initial  opinion  

was  that  Mr.  Benally’s  conduct  was  criminally  negiglent,  or  at  an  offense  level  12,  and  




                                                     13  
         Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 14 of 21



he  was  facing  a  time-­‐‑served  sentence,  or  level  12,  ten  (10)  to  sixteen  (16)  months’  

imprisonment.  

        After  Mr.  Hunt  spoke  to  the  government,  his  opinon  changed.    The  fact  remains,  

Mr.  Hunt’s  initial  review  of  the  evidence  –  while  he  interviewed  and  spoke  to  Mr.  

Benally  and  defense  counsel  is  completely  different  than  what  he  told  me  and  Mr.  Benally  

at  the  time  of  the  PSR  interview.  

        PSR  ¶  31.    The  correct  base  offense  level  is  12,  not  18.    Mr.  Benally’s  conduct  was  

criminally  negligent,  not  reckless.  

        Criminally  negligent  “means  conduct  that  involves  a  gross  deviation  from  the  

standard  of  care  that  a  reasonable  person  would  exercise  under  the  circumstances,  but  

which  is  not  reckless.    Offenses  with  this  characteristic  usually  will  be  encountered  as  

assimilative  crimes.”  U.S.S.G.  §  2A1.4,  Application  Notes,  Definitions,  paragraph  1;  

United  States  v.  McHugh,  122  F.3d  153,  156-­‐‑157  (2nd  Cir.  1997)(discussion  of  awareness  

for  reckless  standard  and  gross  deviation  of  standard  of  care  for  criminally  negligent  

standard).    

        Reckless  “means  a  situation  in  which  the  defendant  was  aware  of  the  risk  created  

by  his  conduct  and  the  risk  was  of  such  a  nature  and  degree  that  to  disregard  that  risk  

constituted  a  gross  deviation  from  the  standard  of  care  that  a  reasonable  person  would  

exercise  in  such  a  situation.”  (emphasis  added).  “Reckless”  includes  all,  or  nearly  all,  

convictions  for  involuntary  manslaughter  under  18  U.S.C.  §  1112.    A  homicide  resulting  



                                                      14  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 15 of 21



from  driving  a  means  of  transportation,  or  similarly  dangerous  actions,  while  under  the  

influence  of  alcohol  or  drugs  ordinarily  should  be  treated  as  reckless.    U.S.S.G.  §  2A1.4,  

Application  Notes,  Definitions,  paragraph  1;  United  States  v.  Naghani,  361  F.3d  1255,  

1263  (9th    Cir.  2004)(“To  the  extent  Naghani  raises  his  intoxication  as  a  challenge  to  the  

district  court'ʹs  finding  of  recklessness,  that  claim  is  rejected.  Naghani  had  been  involved  

in  previous  drunk-­‐‑driving  incidents  and  admitted  that  he  was  ‘afraid  to  fly,’  had  ‘a  

tendency  to  become  garrulous  under  the  influence  of  alcohol’  and  sometimes  lost  

control  of  his  actions  when  intoxicated.  Naghani  therefore  should  have  known  that  ‘the  

combination  of  intoxication  and  air  travel  could  lead  to  dangerous  consequences.’  Citing  

United  States  v.  Jenny,  7  F.3d  953,  957  (10th  Cir.  1993)(holding  that  the  defendant  had  the  

‘foreknowledge’  required  of  recklessness).  

        Mr.  Benally’s  conduct  was  not  reckless.    His  behavior  does  not  come  close  to  the  

behaviors  of  defendants  McHue  and  Naghani.    He  was  neither  in  an  automobile,  and  

was  not  under  the  influence  of  alcohol  or  drugs.    He  was  minding  his  own  business  and  was  

cleaning  up  in  the  yard  when  he  was  swung  at  by  his  uncle.    He  used  only  the  force  

necessary  to  stop  his  uncle  from  fighting  with  him.  (Exhibit  18  demonstrative,  page  85,  

lines  2-­‐‑15.    He  used  no  more  force  than  necessary  than  to  stop  the  fight.    Id.  There  is  no  

evidence  to  show  that  Mr.  Benally  was  “aware  of  the  risk”  to  defend  himself  after  N.T.  

started  a  fight  with  him,  and  that  N.T.  would  stop  breathing  after  he  was  hit.  




                                                        15  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 16 of 21



         U.S.  Probation  merely  offers  a  conclusion  in  paragraph  31,  without  any  factual  or  

legal  basis.  

         PSR  ¶  48.    Mr.  Benally  was  senselly  attacked  and  he  requested  to  move  out  of  the  

detention  pod  for  his  safety.  The  other  detainee  fought  with  Mr.  Benally.    Mr.  Benally  

was  seen  by  the  medical  staff  at  Cibola  County  for  injuries  he  sustained.    

         Mr.  Benally  has  been  misunderstood  and  has  been  jumped,  at  least  twice  by  

other  inmates  at  the  Cibola  County  Detention  Center.    Defense  Counsel  strenuously  

objects  to  U.S.  Probation’s  summary  of  his  experiences  in  custody.    If  needed,  Counsel  

will  subpoena  the  Correctional  Officers  to  testify  on  Mr.  Benally’s  behalf  that  he  was  not  

the  aggressor  during  these  incidents.    U.S.  Probation’s  conclusions  about  these  incidents  

are  simply  untrue,  and  could  be  corroborated  by  Cibola’s  medical  file  and  detention  

records.    

         Defense  Counsel  has  been  requesting  the  Cibola  County  Detention  Center  why  

her  client  is  in  segregation,  and  will  attempt  to  have  all  the  relevant  records  prior  to  

sentencing.  

         PSR  ¶  49.    This  matter  is  not  pending  in  federal  Court.    Per  the  plea  agreement  in  

this  case  (and  accepted  by  Judge  Parker),  the  matter  will  be  dismissed  upon  sentencing.  

This  case  is  the  same  case  from  ¶  ,  revived  by  the  federal  prosecutors  and  brought  to  

federal  court  as  United  States  v.  Darren  Benally,    19-­‐‑CR-­‐‑1155-­‐‑JAP.      




                                                           16  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 17 of 21



         PSR  ¶¶  50,  51,  52,  53,  54.      These  alleged  arrests  were  all  dismissed  or  not  

charged  by  the  Shiprock  Police  Department.    The  government  can  affirm  to  Mr.  Benally  

being  arrested  by  the  Shiprock  Police  Department,  and  there  was  no  subsequent  

prosecution.    (Doc.  18,  page  2,  FN  2).  If  U.S.  Probation  Officer  Hunt  knows  anything  

differently,  then  he  immediately  needs  to  produce  his  records  (and  his  unknown  

disposition  records)  to  all  parties.    If  the  parties  can  get  a  disposition  of  these  arrests  -­‐‑  so  

should  U.S.  Probation  for  Mr.  Benally’s  official  PSR.  

         In  PSR  ¶  52,  Counsel  strenuously  objects  to  the  conclusory  factual  finding  that  

Mr.  Benally  that  “Casino  security  found  Mr.  Benally  standing  over  Ms.  Woods  and  

punching  her  with  closed  fists.”    Counsel  reviewed  the  video  from  August  27,  2017,  and  

the  video  does  not  corroborate  these  allegations.  U.S.  Probation’s  description  of  the  

events  from  August  15,  2017  is  absolutely  uncorroborated  and  only  come  from  his  ex-­‐‑

girlfriend,  Brenda  Woods.  

         Ms.  Woods  did  not  want  to  be  a  part  of  the  federal  court  process,  based  on  

Counsel’s  discussion  with  SAUSA  Kyle  Nyback.    She  started  the  fight  with  Mr.  Benally  

and  she  refuses  to  be  cross-­‐‑examined  about  the  events  on  August  15,  2017.  

         PSR  ¶  56.    Mr.  Benally’s  father  is  named  DARRELL  Benally.  It  is  notable  that  the  

U.S.  Probation  Officer  did  not  take  the  time  to  accurately  notate  the  defendants’  father’s  

name.      Mr.  Darrell  Benally  is  having  tests  run  for  a  possible  cancer  diagnosis.    He  was  

in  the  hospital  for  approximately  2  days  this  month,  October  2019.  



                                                         17  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 18 of 21



         PSR  ¶  57.    U.S.  P.O.  Officer  Jason  A.  Hunt  never  spoke  to  Mr.  Benally’s  family  

about  the  devastation  that  this  event  created  on  the  family.    There  is  no  information  

from  Mr.  Benally’s  mother,  father,  Uncle  Deano,  Aunts  and  Cousins  about  the  impact  

that  was  felt  by  Mr.  Benally’s  family  -­‐‑-­‐‑-­‐‑  since  the  decedent  was  an  Uncle  to  the  

defendant.    The  statement,  “[t]he  conduct  in  the  instant  offense  created  quite  a  wedge  in  

the  defendant’s  family,”  is  unsupported  by  the  facts.    Mr.  Benally’s  family  wholeheartedly  

supports  him  because  they  know  the  true  facts  about  N.T.’s  severe  and  chronic  

alcoholism  and  abusive  behavior.    The  “wedge”  was  created  by  T.T.  and  others  in  N.T.’s  

family.    Mr.  Benally’s  family  paid  their  respects  honorably  and  was  violently  attacked,  

ridiculed  outside  and  inside  of  court,  and  has  been  bad-­‐‑mouthed  in  the  community  and  

in  the  local  newspapers.  

         PSR  ¶  60.    N.T.  and  his  family  no  longer  reside  in  Santostee,  NM.    His  mother,  

C.T.  and  T.T.  both  live  in  Farmington,  NM,  and  the  house  is  vacant.    There  also  is  a  

pending  legal  issue  about  whether  they  remain  to  qualify  to  have  the  homesite  lease.    

         PSR  ¶  63.    Mr.  Benally  was  fully  compliant  with  all  his  counseling  and  enjoyed  

going  to  counseling.  

         PSR  ¶  72.    The  total  offense  level  should  be  12.  

         PSR  ¶¶    79-­‐‑82.    Mr.  Benally  is  indigent  and  cannot  afford  a  fine.  




                                                         18  
           Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 19 of 21



        PSR  ¶  83.    The  defense  agrees  that  the  Mandatory  Victims  Restitution  Act  

applies  in  this  case,  but  contests  the  amount  of  restitution.    See  objections  to  PSR  ¶  28,  

above.  

        PSR  ¶  87.    The  information  regarding  bullying  by  N.T.,  and  that  Mr.  Benally  

acted  in  self-­‐‑defense  can  be  corroborated  by  the  government’s  trialExhibits  18,  19,  

demonstrative  trial  transcripts,  his  own  post-­‐‑arrest  statement  to  law  enforcement  (Doc.  

38,  Exhibit  1a),  and  other  family  members,  Deano  Benally,  Darrell  Benally,  Katherine  

Benally,  Carol  Smith,  and  others.  

        PSR  ¶  88.    Mr.  Benally  didn’t  “apologize”  to  the  FBI  Agents  about  what  

happened.    The  specific  statements  are  contained  in  government’s  trial  Exhibit  19:  

                 Q:  (By  SA  Wright):    Sometimes  when  stuff  like  this  happens,  you  know,  and  I  
                 know  it  just  happened  so  it’s  still  kind  of  fresh  in  your  mind.    But  If,  you  know  –  
                 if  –some  people  like  to  have  a  chance  to  just,  you  know,  say  they’re  sorry  for  
                 what  had  happened,  or  you  know,  for  what  they  did.    
                A:  (By  Mr.  Benally):    Oh,  okay,    
                  .  .  .    
                Q:  Yep.  Time  to  be  done  with  it.  
                A:  Yeah.    And  I  would  just  tell  them,  you  know,  “Sorry”  just  –  it  was  him  
                (sic)  bothering  me.  
                  
Trial  Exhibit  19,  demonstrable,  page  92,  lines  18-­‐‑23;  page  94,  lines  9-­‐‑12.  
          
        Again,  the  trial  transcripts  and  interviews  with  Mr.  Benally’s  family  will  

corroborate  that  N.T.  bullied  Mr.  Benally  (and  other  family  members)  for  many  years.  

        Mr.  Benally  has  has  prior  tribal  arrests,  not  cases,  and  these  cases  were  not  

pursued  or  dimissed.    See  objections  to  PSR  ¶¶  50,  51,  52,  53,  54,  above.  



                                                         19  
          Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 20 of 21



        Case  19-­‐‑CR-­‐‑1155-­‐‑JAP  will  be  dismissed  at  sentencing  in  this  matter.  

        Counsel  again  objects  to  the  offense  level  of  15.  

        Counsel  will  be  filing  a  sentencing  memorandum  forthwith.    This  case  will  

proceed  to  sentencing  on  October  21,  2019.    It  will  not  be  continued  by  defense  counsel.    

However,  Mr.  Benally’s  PSR  and  objections  should  be  immediately  revisited  by  a  more  

senior  officer,  and  an  immediate  Addendum  must  be  filed  prior  to  sentencing  with  the  

defendants’  family  interviewed  for  both  the  alleged  factual  basis,  the  victim  statement,  

and  the  personal  and  family  data.    This  is  a  self-­‐‑defense  case  which  also  needs  to  be  

addressed  in  the  PSR.      

                                              CONCLUSION  

        For  the  foregoing  reasons,  Mr.  Benally  respectfully  requests  that  the  Court  accept  

his  PSR  objections,  and  his  PSR  be  revised  to  reflect  the  above.  

                                                              Respectfully  submitted,  
                                                                
                                                                /s/  Electronically  Filed            
                                                              Amy  Sirignano,  Esq.  
                                                              Law  Office  of  Amy  Sirignano,  PC  
                                                              5901J  Wyoming  Blvd.  NE  #250  
                                                              Albuquerque,  NM    87109  
                                                              (505)  242-­‐‑2770  
                                                              (505)  242-­‐‑2774  facsimile  
                                                              amy@abqnmlaw.com  
                                                                
                                                              Counsel  for  Darren  Benally  
  

  



                                                       20  
         Case 1:18-cr-02429-WJ Document 221 Filed 10/10/19 Page 21 of 21



  

CERTIFICATE  OF  SERVICE  
I  hereby  certify  that  a  copy  of  the  foregoing  
pleading  was  sent  via  the  Court’s  CM/ECF    
system  to  opposing  counsel,  and  to  U.S.    
Probation  this  10th  day  of  October,  2019.  
  
    /s/  Electronically  Filed      
Amy  Sirignano,  Esq.  
  

  




                                                     21  
